Citation Nr: 1706957	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Lewis Turco, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The appellant had a period of active duty for training from November 1962 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.

In a July 2015 decision, the Board denied the appellant's claims for service connection for bilateral hearing loss and tinnitus.  Thereafter, the appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In July 2016, the parties to the appeal filed a Joint Motion for Remand (JMR) requesting that the Court vacate and remand the Board's previous denial of service connection for bilateral hearing loss and tinnitus for actions consistent with the JMR, to include affording the appellant an additional VA examination.

As the Board is granting the full benefits sought on appeal, it is unnecessary to remand this matter for an additional VA examination.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The appellant currently has tinnitus.

3.  The appellant was exposed to acoustic trauma during his period of ACDUTRA.

4.  The appellant's bilateral hearing loss is related to the acoustic trauma during his period of ACDUTRA.

5.  The appellant's tinnitus is related to the acoustic trauma during his period of ACDUTRA. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  In this case, because the Board is granting the full benefits (service connection) sought on appeal, as it relates to hearing loss and tinnitus, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The appellant maintains that his current hearing loss and tinnitus are as a result of his exposure to artillery/cannon fire while performing his duties during his period of ACDUTRA.  He maintains that his hearing loss and tinnitus had their onset during this time as he was exposed to acoustic trauma without the benefit of ear protection.  He contends that he has had hearing loss and tinnitus since his period of ACDUTRA.  

The Board notes that the appellant's DD Form 214 describes his specialty as basic field artillery.  Thus, exposure to acoustic trauma is conceded.  

Turning to the evidence, the Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.

The appellant underwent an enlistment examination in October 1962.  Puretone thresholds, in decibels, were as follows: -10 (5), -10 (0); -10 (0), -10 (0), and -10 ( -5) for the right ear, and -5 (10), -5 (5), -5 (5), 0 (10), and -5 (0), for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  There were no reports of hearing loss or tinnitus during the examination.  

At the time of an April 1963 service separation examination, the appellant was noted to have decibel level readings of 0 (15), 0 (10), 0 (10), -, and 0 (5) in the right ear, and 0 (15), 0 (10), 0 (10), -,  and 0 (5) in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  There were no reports of hearing loss or tinnitus noted.  On an accompanying Report of Medical History, the appellant denied any history of ear trouble, and indicated that he was in "good health." 

The appellant underwent a quadrennial examination in January 1967, after his period of ACDUTRA.  Puretone thresholds, in decibels, were as follows: 10 (25), 10 (20), 10 (20), 5 (10) in the right ear and 10 (25), 10 (20), 10 (20), -, and  5 (10) in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  No hearing loss or tinnitus was noted during the examination.  On a January 1967 report of medical history, the appellant reported a history of unspecified ear trouble as a child that was presently asymptomatic.

In conjunction with his claim, the appellant submitted an October 2008 private audiogram report.  Audiological testing revealed decibel level readings of 5, 15, 15, 30, and 50 in the right ear and 15, 10, 10, 20, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  At that time, the appellant reported a history of service-related noise trauma from field artillery.  He also complained of having decreased hearing for many years.

In a December 2008 statement, the appellant's wife stated that prior to 1960, he had no problems with hearing or communication.  She noted that after returning from service in 1963, his hearing was not the same, and it continued to deteriorate over the years.  In a separate statement, the appellant's daughter indicated that she remembered him having hearing problems when she was a young child.

In conjunction with his claim, the appellant was afforded a VA examination in March 2009.  He reported an onset of hearing loss during service, and denied any occupational or recreational noise exposure.  He also reported tinnitus onset during or shortly after service.

Audiological testing revealed decibel level readings of 5, 10, 15, 25, and 55 in the right ear and 10, 10, 10, 15, and 45 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Following a review of the file, the examiner stated that the hearing loss was not caused by military noise exposure.  The basis of the opinion was that hearing was normal in 1967, after military service, and that the appellant's current hearing loss was no greater than would be expected from presbycusis in isolation.  The examiner also stated that the etiology of tinnitus was the same as that of hearing loss.

In a March 2010 report, K. S., Au.D, CCC-A, indicated that the appellant reported a positive history of noise exposure.  He observed that a previous test from 2008 also demonstrated a high frequency sensorineural hearing loss, bilaterally.  He stated that the appellant reported that he fired artillery during his years in the armed forces and that since that time he had had difficulty in noise, distant speech, and now during normal conversations.  Mr. S. informed the appellant that excessive noise or gunfire can cause a high frequency sensorineural hearing loss,  He noted that the appellant's hearing loss likely or not was a result of his exposure to artillery fire.  

In a June 2012 letter, B.S., M.D., indicated that the appellant was a patient in their multi-specialty internal medicine practice.  He noted that he had been diagnosed with sensorineural hearing loss in the higher frequencies.  He stated that based upon historical evidence from family and his service-related use of field artillery, the appellant's hearing loss was most likely related to his previous military activity.  There did not appear to be other intervening causes of his hearing-related difficulties.  

In an April 2013 letter, the appellant's private physician, A. K, D.O., indicated that the appellant was a patient in their multi-specialty internal medicine practice.  He noted that the appellant had been diagnosed with sensorineural hearing loss in the higher frequencies.  He stated that based on historical evidence from family and his service-related use of field artillery, the appellant's hearing loss was most likely related to his previous military activity.  There did not appear to be other intervening causes of his hearing related difficulties.  

At his May 2015 hearing, the appellant indicated that the acoustic trauma in service, in the form of artillery fire and cannon fire, was his only significant noise exposure.  He also testified that he experienced hearing loss and tinnitus during service and shortly thereafter.  

In an August 2016 letter, Dr. S. again indicated that the appellant had been a patient in their practice for many years.  He had multiple medical problems, including hearing loss.  He stated that according to audiological consultation notes, the appellant suffered from high frequency hearing loss, which could be related to noise from artillery fire.  He noted that the appellant served in the military where he was involved with cannon fire.  He opined that it was at least as likely as not that the appellant's current hearing loss was related to military service.

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The appellant is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The appellant's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

Although the VA examiner found that it was less likely that the Veteran's hearing loss was related to his period of service, he did note the acoustic trauma to which the Veteran was exposed in service.  While it is true that objective testing was within normal limits at separation, this does not account for the demonstrated functional impairment reported in lay evidence, including statements from the Veteran's spouse and daughter.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of evidence showing the appellant had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  As such, the Board finds the opinion of limited probative value.  Moreover, the appellant has submitted separate opinions from 3 different medical providers who have indicated that it is at least as likely as not that the appellant's hearing loss was related to his ACDUTRA noise exposure.  These opinions have come from his long-term health care providers and a private audiologist.  The competing medical opinions are at least in equipoise, requiring that reasonable doubt be resolved in favor of the appellant.  

Given the appellant's current hearing loss; his credible testimony of symptoms of hearing loss in service; his in-service military occupational specialty; his in-service noise exposure, and the medical opinions of record being at least in equipoise as to whether the appellant's current bilateral hearing loss is related to his period of service, reasonable doubt must be resolved in favor of the appellant.  As such, service connection is warranted for bilateral hearing loss disability.

The Board finds that tinnitus was incurred in and is attributable to service.  The appellant has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  While the appellant's service treatment records do not note any findings of tinnitus, the appellant, by his own statements, has indicated that he had tinnitus in service. 

The appellant has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the appellant experienced recurrent tinnitus symptomatology. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the appellant currently has tinnitus.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


